Citation Nr: 0843666	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for Parkinson's 
disease, on a direct basis and as secondary to in-service 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1963 to 
June 1967.  In addition, he had subsequent service with the 
United States Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  

Due to the location of the veteran's residence, his appeal 
has been transferred to the jurisdiction of the RO in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam, and 
exposure to herbicides is conceded.

2.  Peripheral neuropathy is causally related to 
service-connected diabetes mellitus, type II.  

3.  Parkinson's disease was not shown in service or for many 
years thereafter.  

4.  Parkinson's disease is not related to active duty service 
or any incident therein, including in-service exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy is due to, or the result of, 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.310 (2008).  

2.  Parkinson's disease was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part of the present case, the veteran asserts 
that he has developed peripheral neuropathy as a result of 
his service-connected diabetes mellitus.  According to the 
applicable law and regulation, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, 
service connection is granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the veteran filed his claim prior to 
that date, however, the older, more liberal version is 
applicable to the current appeal as the new version would 
have impermissible retroactive effect.  See VAOPGCPREC 
7-2003.  

Peripheral Neuropathy

The veteran described numbness, tingling, and burning 
sensations in his feet and hands since 2003 or 2004.  
Although an electrodiagnostic study completed in December 
2004 was normal with no evidence of peripheral neuropathy, 
the examining physician explained that patients with very 
mild sensory neuropathy occasionally have normal nerve 
conduction studies.  Additional private and VA medical 
reports of record reflect diagnoses of peripheral neuropathy 
since January 2005.  

Of particular significance are the multiple medical reports 
of record which include treating and examining physicians' 
opinions associating this disorder with diabetes mellitus.  
For example, in May 2007, a private treating physician 
concluded that the veteran had peripheral neuropathy due to 
his diabetes.  

In the same month, another private medical professional 
explained that he had "[d]iabetes with [a] component of 
neuropathy."  In June and July 2007, this same medical 
professional acknowledged the veteran's "history of diabetes 
with neuropathy."  Additionally, following a January 2008 VA 
examination, the examiner diagnosed moderately severe 
diabetes mellitus peripheral neuropathy.  

The Board acknowledges that the veteran has had peripheral 
neuropathy complaints since sometime between 2003 and 2004 
and that his disorder appears to have been first diagnosed in 
January 2005.  Further, according to the January 2008 VA 
examiner, the veteran was first diagnosed with diabetes 
mellitus in 2007.  In any event, at the conclusion of that 
examination, the examiner associated the veteran's peripheral 
neuropathy with his diabetes.  

Moreover, the claims folder is replete with conclusions from 
various other treating and evaluating physicians that the 
veteran's peripheral neuropathy is associated with his 
service-connected diabetes mellitus.  Based on this 
evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies and service connection for 
peripheral neuropathy, as secondary to the service-connected 
diabetes mellitus, type II, is warranted.  

Parkinson's Disease

In considering the matter of in-service incurrence, the Board 
notes that service treatment records do not reflect any 
complaints or treatment referable to Parkinson's disease or 
any symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that Parkinson's disease 
was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

Although post-service evidence does not pinpoint precisely 
when the veteran was diagnosed with Parkinson's disease, 
medical reports of record indicate that this disorder was 
first shown sometime between 2001 and 2003.  Subsequent 
medical records reflect continued treatment for, and 
evaluation of, Parkinson's disease.  Pertinent symptoms 
essentially consist of tremor, rigidity, and slowness of the 
right hand.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (June 1967) and the 
initial reported symptoms related to neurological pathology 
more than three decades later (2001).  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Throughout the current appeal, the veteran has asserted a 
continuity of neurological symptoms.  In this regard, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the veteran's reported history 
of continued neurological symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he testified at the hearing that these problems began 
in service, the service treatment records (including the 
separation examination) were absent of any findings of 
pertinent neurological pathology.  Also, post-service 
evidence does not reflect complaints or findings of relevant 
neurological pathology until more than three decades after 
active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the veteran's 
currently-diagnosed Parkinson's disease to active duty, 
despite his contentions to the contrary.  

First, the claims folder contains no medical opinion 
specifically relating Parkinson's disease to service.  Of 
further significance are the facts (as previously discussed 
herein) that the service treatment records provide no 
findings of chronic neurological pathology and that the first 
diagnosis of Parkinson's disease occurred more than three 
decades after the veteran's discharge from service.  

With regard to the veteran's contentions that he developed 
Parkinson's disease as a result of in-service exposure to 
herbicides, the Board notes that, under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Although Parkinson's disease is not listed therein, 
presumption is not the sole method for showing causation.  A 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

Pertinent regulations further stipulate that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  In the 
present case, service personnel records confirm the veteran's 
presence in the Republic of Vietnam during a portion of his 
active military duty.  

In support of his appeal, the veteran submitted, in September 
2008, a copy of a medical treatise which notes that 
"[e]xposure to chemicals, such as herbicides and pesticides, 
is thought to increase . . . [the] risk of developing 
Parkinson's disease."  Further, in a March 2005 letter, a 
private physician stated that "there may be some association 
of either . . . [or] both of these disorders [Parkinson's 
disease and peripheral neuropathy] with that exposure [to 
Agent Orange] in the past."  

Significantly, however, neither document provided competent 
evidence specifically associating the veteran's Parkinson's 
disease with his conceded in-service exposure to herbicides.  
Of particular importance to the Board are the service 
treatment records which are negative for complaints or 
findings referable to Parkinson's disease.  Moreover, he was 
not diagnosed with such a disorder until 2001 at the 
earliest, which was more than three decades after his 
discharge from active military duty.  As such, the Board does 
not find either the medical treatise submitted in September 
2008 or the March 2005 letter of probative value.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for Parkinson's disease.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

With regard to the veteran's Parkinson's claim, the Board has 
considered the lay statements of record.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the veteran's Parkinson's 
disease-has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations and by 
in-service and post-service records obtained and associated 
with the claims folder.  

As such, the Board finds these records to be more probative 
than the subjective assertions of an association between the 
currently-diagnosed Parkinson's disease and the veteran's 
active military duty (including his conceded in-service 
exposure to herbicides).  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, with regard to the veteran's Parkinson's disease claim, 
the VCAA duty to notify was satisfied by way of a letter sent 
to him in May 2005 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate this service connection issue and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue of entitlement to 
service connection for Parkinson's disease.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of private and VA post-service 
treatment that the veteran received.  Also, in January 2008, 
he was accorded a pertinent VA examination.  In addition, he 
was provided an opportunity to set forth his contentions 
during the hearing conducted before the undersigned VLJ in 
September 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the Parkinson's claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As has been discussed herein, the Board is granting in full 
the veteran's claim for service connection for peripheral 
neuropathy.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  




ORDER

Service connection for peripheral neuropathy, as secondary to 
service-connected diabetes mellitus, type II, is granted.  

Service connection for Parkinson's disease, on a direct basis 
and as secondary to in-service exposure to herbicides, is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


